DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-17 & 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fall (3488097).  
Regarding claims 1 & 17, Fall teaches a slide assembly (10) for slidably mounting a drawer (42’) within a carcass (38’ – see col. 3, lines 32-42), the slide assembly including: a runner bar (16, 18) having a first slidable connection (at 24, 26 of 14) for slidably mounting the drawer (42’) for sliding movement relative to the runner bar between retracted and extended configurations, the runner bar having a second slidable connection (at 24, 26 of 12) for slidably mounting the runner bar for sliding movement relative to the carcass (38’) between retracted and extended configurations; and a slide limiter (82, 84, 86) including stops (82, 84, 86) for limiting the relative extension of the drawer and the runner bar, and the runner bar and the carcass, wherein the stops are discrete from the first and second slidable connections (see Fig. 1, which shows that 82, 84, & 86 are distinct from slidable connections provided by 24 & 26).  
Regarding claim 2, Fall teaches stops (82, 84, 86) of a slide limiter (82, 84, 86) that include a first set of inter-engageable stops (82, 84, 86 of 14) including a first runner stop (82, 84 
Regarding claim 3, Fall teaches a drawer stop (86 of 14) and a body stop (86 of 12) that are movable relative to the runner bar (16, 18) along respective dedicated pathways (channels in 18) in the runner bar, discrete from any tracks (24, 26) provided for the slidable connections (at 24 & 26).
Regarding claim 4, Fall teaches dedicated pathways (channels in 18) that are in the form of channels (i.e., channels in 18) in the runner bar (16, 18) on opposite sides of the runner bar (see Fig. 2).  
Regarding claim 5, Fall teaches a runner bar (16, 18) that is arranged with the first slidable connection (at 24, 26 of 14) and the second slidable connection (at 24, 26 of 12), one above the other with a bridging portion (72) therebetween and the dedicated pathways (channels in 18) that are disposed on either side of the bridging portion (see Fig. 2).
Regarding claim 6, Fall teaches runner stops (82, 84) that are fitted at each end (Fig. 5) of the runner bar (16, 18) to (at least partially – see Fig. 1) close the channels (i.e., channels in 18).  
Regarding claim 7, Fall teaches stops (82, 84, 86) of the first & second sets that are each removably interconnectable.1   
Regarding claim 8, Fall teaches a runner bar (16, 18) that has tracks (24, 26) to accommodate drawer-mounted wheels or rollers (22) and carcass-mounted wheels or rollers (22).
Regarding claim 9, Fall teaches a runner bar (16, 18) that has a first track (24 of 12 & 14; or 18 of 14) above a second track (26 of 12 & 14; or 18 of 12).
Regarding claim 10, Fall teaches two tracks (18) that are each open to a respective side of the runner bar (16, 18) to define an S-shaped cross-section (Fig. 2).
Regarding claim 11, Fall teaches a slide limiter (82, 84, 86) is disposed in the channels (i.e., channels in 18) between the two tracks (24 & 16 of 12 & 14).
Regarding claim 12, Fall teaches a bridging portion (72) that is provided between the two tracks (18) with the channels (i.e., channels in 18) for the drawer stop (86 of 14) and the body stop (86 of 12) respectively disposed on each side of the bridging portion (Fig. 2).
Regarding claim 13, Fall teaches an outer drawer plate (20 of 14) for mounting on the outside of a drawer side panel (42’), whereby drawer wheels (22 of 14) and the drawer stop (86 of 14) are mounted on the outer drawer plate (Figs. 2 & 5).
Regarding claim 14, Fall teaches an inner drawer plate (42, which is shown on the outside of 42’, but capable of being mounted on the inside of 42’) that is provided for mounting on the inside of the drawer side panel (42’) to provide additional support.
Regarding claim 15, Fall teaches a first body plate (20 of 12) for mounting on one side of a carcass side panel (38’) wherein body wheels (22 of 12) and the body stop (86 of 12) are provided on the first body plate (Figs. 2 & 5).
Regarding claim 16, Fall teaches a second body plate (38, which is shown on the outside of 38’, but capable of being mounted on the inside of 38’) that is provided for mounting on the other side of the carcass side panel (38’).
Regarding claim 17, Fall teaches a drawer assembly (i.e., pair of drawer slides mentioned in col. 2, line 21) comprising a first runner bar (16, 18 of a first drawer slide on one side of the 
Regarding claim 19, Fall teaches a drawer (42’) slidably mounted within a carcass (38’ – see col. 3, lines 32-42) using a slide assembly (10).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Fall (3488097) in view of Rotter (20050160854).  Fall teach(es) the structure substantially as claimed, including first & second runner bars (16, 18); but fail(s) to teach a joining bar.  However, Rotter teaches synchronizing means (36, 38, 40) comprising a joining bar (40) connecting first & second runner bars (42).  It would have been obvious to one of ordinary skill in the art to add synchronizing .  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W ING whose telephone number is (571)272-6536.  The examiner can normally be reached on M-F 8:30 a.m. - 5 p.m.. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/MATTHEW W ING/Primary Examiner, Art Unit 3637


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 The stops (82, 84, 86) are located on components (18, 20) that are interconnected with the drawer (42’) and carcass (38’) via screws (39, 39’); and screws are inherently reversible.  Hence, it is reasonable to conclude that 18 & 20, and the stops (82, 84, 86) thereupon, can be removed from (and reconnected to) the drawer (42’) and carcass (38’).